Lamberton, J.,
James R. Wotherspoon filed his libel as of the above term and number, asking that a decree be entered divorcing him from his wife, Rene M. Wotherspoon, on the ground of adultery. An answer was filed, and subsequently a rule on libellant was granted to show cause why certain issues should not be tried by a jury, these issues being, in brief: (a) Whether or not an act of adultery was committed by the respondent with *235a corespondent named at a certain time and place; and (b) whether the libellant has by connivance, planning or agreement brought about a set of circumstances indicating that such adultery had been committed.
An answer to this rule was filed, setting forth that a trial by jury of such issues would prejudice public morals and giving an outline of the very lascivious evidence on which libellant’s case would be founded.
The case came before the court and was heard on petition and answer on February 6, 1931.
We are of opinion that a trial by jury cannot be had without prejudice to public morals, and consequently the rule should be discharged.
And now, February 16, 1931, the rule on libellant to show cause why a jury trial should not be had and certain issues tried is discharged.